COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Joe Armand Djomo v. Ruth Leukeu Tchengwe

Appellate case number:     01-20-00581-CV

Trial court case number: 2019-84293

Trial court:               280th District Court of Harris County

       The clerk’s record was originally due to be filed on November 17, 2020. The reporter’s
record was filed on November 20, 2020, but the clerk advised this Court that it had not received
payment for the clerk’s record. This Court issued a notice to appellant on November 20, 2020,
advising that the appeal might be dismissed unless appellant submitted proof of payment by
December 21, 2020.
        On December 30, 2020, appellant filed a motion for extension of time to file his brief,
noting that he had paid for the clerk’s record and attaching a receipt for payment.
       Appellant’s brief is not yet due. See TEX. R. APP. P. 38.6(a) (requiring filing of appellant’s
brief within 30 days “after the later of” date of filing of clerk’s record or reporter’s record).
Because the clerk’s record has not yet been filed, the appellant’s brief is not yet due.
       Accordingly, the Court dismisses appellant’s motion for extension of time to file the brief.
The trial court clerk shall file the clerk’s record within 15 days after the date of this order.
Appellant’s brief will be due 30 days after the clerk’s record is filed.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: __March 30, 2021_____